 In the MatterofALLIS-CHALMERSMANUFACTURING COMPANYandUNITEDELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,LOCAL 239, CIOCase No. 1-R-2380.-Decided April 19,1945Mr. W. J. McGowan,of Milwaukee, Wis., for the Company.Mr. Donald Tormey,of Boston, Mass., for the Union.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, Local 239, CIO, herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Allis-Chalmers Manufacturing Company,Boston, Massachusetts, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert, E. Greene, Trial Examiner.Said hearing was held atBoston,Massachusetts, on March 23, 1945.The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAllis-Chalmers Manufacturing Company, a Delaware corporationhas its principal office and place of business at West Allis, Wisconsin.It is generally engaged in the manufacture of machinery of varioustypes, and maintains manufacturing plants in La Crosse, Wisconsin ;61 N. L.R. B., No. 95.631 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpringfield, Illinois; Oxnard, California; Pittsburgh, Pennsylvania;Norwood, Ohio; La Porte, Indiana; and Boston, Massachusetts. Thisproceeding involves only the Company's Boston, Massachusetts, plant,at which it normally manufactures oil breakers, air blast breakers, andswitchgear.At the present time, however, the Company is engagedin the manufacture of switchgear and war equipment, more than 60percent of its production being of the latter type. In its Boston plant,the Company uses raw materials consisting of steel, brass, copper andwood, and numerous other miscellaneous articles, valued at more than$2,000,000 annually, of which approximately 80 percent is shipped tothe plant from points outside the Commonwealth of Massachusetts.The Company's annual sales of finished products at its Boston plantare valued at more than $4,000,000, of which approximately 65percent is shipped to points outside the Commonwealth of Mas-sachusetts.The normal employment at the Boston plant is ap-proximately 708 employees.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONINVOLVEDUnited Electrical, Radio and Machine Workers of America, Local239, affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant .recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the alleged appropriate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESPursuant to a written agreement, the Union, for some time, has been,recognized by the Company as the collective bargaining representativeof the production and maintenance employees of the Boston plant,'The Field Examiner reported that the Union submitted 18 application for member-ship cards;that the names of 17 persons appearing on the cards were listed on theCompany's pay roll of March 3, 1945,which contained the names of 24 employees in thealleged appropriate unit ; and 1 hat the cards were dated in February 1945. ALLIS-CHALMERS MANUFACTURING COMPANY633excluding,inter alia,inspectors.The Union pow seeks to enlarge thescope of the contractual unit by adding inspectors, employees who com-prise Inspection Department R-28 of the Boston plant. Opposing theUnion's position, the Company contends that inspectors are chargedwith duties of a supervisory nature and are identified withmanagement.The employees sought merely perform functions entailing inspec-tion duties which cannot be characterized as supervisory or managerialin nature. In a prior proceeding involving inspectors of the Com-pany's La Porte plant, employees whose functions are similar to thoseof the inspectors here concerned, we concluded that they could properlybe added to an existing contractual unit covering production and main-tenance employees.2We perceive no reason to find otherwise withregard to the inspectors of the Boston plant.We agree with the parties that the chief inspector is a supervisoryemployee within the meaning of our customary definition and, accord-ingly, he will be excluded.One of the inspectors, Joseph P. Lamb,frequently substitutes for the chief inspector, in the latter's absence,and assumes all of his duties on such occasions. The Company requestsLamb's exclusion, and the Union takes a contrary position.We are ofthe opinion that Lamb possesses sufficient indicia of supervisory au-thority to warrant his exclusion.We find no merit in the Company's contention that August W.Hallvardson, Joseph Vento, and Louise M. Martin are supervisoryemployees.At the hearing, witnesses for the Company testified thattheir duties are those of group leaders or key employees, and that theyallwork under the direct supervision of the chief inspector.Therecord does not reveal that they possess authority effectively to recom-mend a change in the status of any other employees. In accordancewith the desire of the Union, we shall include them.We shall direct that an election by secret ballot be held amongall inspectors employed by the Company in Inspection DepartmentR-28 of its Boston, Massachusetts, plant,3 excluding the chief in-spector and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action,' who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction. In the event a majority of theseemployees select the Union as their bargaining representative, theythereby will have indicated their desire to be bargained for together°SeeMatter of A1138-Chalmers Manufacturing Company,54 N L. R. B 1303.Hallvardson,Vento, and Martin, as above noted,are included as inspectors.*Lamb, as indicated above, is excluded as a supervisory employee. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreementwith the Company.-'DIRECTION, OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDmEcTEn that, as part,of the investigation to ascertain represent-atives for the purposes of collective bargaining with Allis-ChalmersManufacturing Company, Boston, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules andRegula-tions, among the employees in the voting group described in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe Armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Electrical, Radio and MachineWorkers of America, Local 239, CIO, for the purposes of collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election."The Company would exclude from participation in the election a regular part-time employee named Fate, a cooperative school student who works as an inspector on alternateweeksHe shall be eligible to voteSeeGeneral Petroleum Corporation of California,56 N. L. R. B. 1366.